 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of November
12, 2012 (the “Effective Date”), by and among FlexEnergy, Inc., a Delaware
corporation (“FlexEnergy”), FlexEnergy Energy Systems, Inc., a Delaware
corporation (“FEES”; FEES and FlexEnergy individually and collectively referred
to as “Flex”), and Flex Power Generation, Inc. (“FPG”).

 

WHEREAS, FlexEnergy currently owns all of the issued and outstanding equity
securities in FEES and FPG;

 

WHEREAS, in addition to the microturbine business acquired from Ingersoll-Rand
and owned, operated and further developed primarily through FEES (the
“Microturbine Business”), FlexEnergy has owned and operated a business
(initially acquired in 2008 by FlexEnergy from FlexEnergy, Inc., a California
corporation (“FIC”), and continued after the acquisition of the Microturbine
Business) to develop and commercialize the use of flameless combustion or
oxidation reactions (the “Oxidizer Business”); and

 

WHEREAS, FlexEnergy desires to contribute to FPG certain specific assets related
to the Oxidizer Business (as compared to the Microturbine Business) and other
assets solely or primarily used as of the Effective Date in, or intended as of
the Effective Date solely or primarily for use in, the Oxidizer Business (as
compared to the Microturbine Business), and FPG desires to receive and assume
such assets; and

 

WHEREAS, FlexEnergy, FEES and FPG intend to separately enter into a transition
agreement relating to the commercial terms of the provision (i) by FlexEnergy
and/or FEES to FPG of certain products and services primarily relating to the
Microturbine Business, and (ii) by FPG to FlexEnergy and/or FEES of certain
services by FPG personnel (a “Transition Agreement”); and

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.          Contribution.

 

1.1           Contributed Assets. Effective as of the Effective Date, Flex
hereby transfers, contributes, conveys, grants and assigns to FPG and FPG hereby
accepts and assumes all of Flex’s right, title and interest in and to the assets
set forth on Schedule 1 (the “Fixed Assets”), the agreements set forth on
Schedule 2 to the extent that Flex has rights, liabilities or obligations with
respect to such agreements (the “Agreements”), and the Intellectual Property,
including that Intellectual Property set forth on Schedule 3 (collectively, the
Intellectual Property, the Fixed Assets, and Agreements are referred to herein
as the “Contributed Assets”).

 

 

 

 

1.1.1           Definition of Intellectual Property.

 

(a)          “Intellectual Property” shall mean all intellectual property rights
that Flex owns or in which Flex has an interest solely or primarily used as of
the Effective Date in, or intended as of the Effective Date solely or primarily
for use in, the Oxidizer Business (as compared to the Microturbine Business),
which the parties agree includes the following: (A) (i) Patents (but not
Trademarks) set forth on Schedule 3, but not any other Patents, (ii)  trade
secrets, confidential business and technical information and any other
confidential information and proprietary information (including research and
development, prototypes, models, production and other designs, formulae,
technology and other processes and techniques, schematics, technical data,
business methods, customer lists and supplier lists, and any other information
meeting the definition of a trade secret under the Uniform Trade Secrets Act or
similar laws in any jurisdiction) (“Trade Secrets”) solely or primarily used as
of the Effective Date in, or intended as of the Effective Date solely or
primarily for use in, the Oxidizer Business (as compared to the Microturbine
Business), (iii) other proprietary technology, intellectual property, industrial
or similar proprietary rights, whether arising under common law, state law,
federal law or laws of foreign countries or jurisdictions therein solely or
primarily used as of the Effective Date in, or intended as of the Effective Date
solely or primarily for use in, the Oxidizer Business (as compared to the
Microturbine Business); (B) rights to apply for or register any of the rights
described in subsections (A)(i-iii) above; (C) licenses and other arrangements
to use the intellectual property that are owned by others but that Flex is using
under a license or other arrangement with the owner(s) of such intellectual
property as of the Effective Date and which intellectual property is solely or
primarily used as of the Effective Date in, or intended as of the Effective Date
solely or primarily for use in, the Oxidizer Business (as compared to the
Microturbine Business); (D) know-how, software and other information, whether
the same is owned by Flex, either alone or with others, or is owned by others
but that Flex is using as of the Effective Date under a license or other
arrangement with the owner(s) of the intellectual property rights solely or
primarily used as of the Effective Date in, or intended as of the Effective Date
solely or primarily for use in, the Oxidizer Business (as compared to the
Microturbine Business); and (E) claims against third parties arising solely from
such Intellectual Property, whether past, present, or future, choate or
inchoate, known or unknown, or contingent or non-contingent.

 

(b)          “Intellectual Property” also includes, but is not limited to, the
Patents and patent applications expressly identified on Schedule 3 to this
Agreement, including any United States or foreign utility or design patent to
issue therefrom, together with any extensions, reexaminations and reissues of
such patents, patents of addition, divisions, continuations,
continuations-in-part, and any subsequent filings in any country or jurisdiction
claiming priority therefrom.

 

(c)          “Intellectual Property” also includes the intellectual property
rights (of the nature described in Section 1.1.1(a)(A)-(E) above) that Flex may
otherwise own or have an interest in any oxidizer systems, including associated
interfaces, modules, processes and controls, and any enhancements, improvements
and derivations thereof, hereafter developed, invented, or otherwise derived by
FlexEnergy or FEES, or any of their directors, officers, employees or agents on
behalf of FlexEnergy or FEES, to the extent developed, invented or otherwise
derived in connection with performing engineering or other services for FPG (i)
pursuant to a Transition Agreement, service agreement or other substitute or
successor written agreement, and (ii) for which FlexEnergy or FEES, as
applicable, is monetarily compensated for such services pursuant to such
agreement (provided that FPG has paid in full all amounts owed to FlexEnergy and
FEES under such agreements).

 

2

 

 

1.1.2           “Patent” or “Patents” shall mean any United States or foreign
utility or design patents, together with any extensions, reexaminations and
reissues of such patents, patents of addition, patent applications, divisions,
continuations, continuations-in-part, and any subsequent filings in any country
or jurisdiction claiming priority therefrom, owned by, or subject to assignment
to, Flex.

 

1.2           Trademark License. FlexEnergy hereby grants to FPG a worldwide,
royalty-free, fully-paid up right and license to use the trademarks and service
marks identified on Schedule 3 (the “Licensed Trademarks”), provided that (a)
such license shall terminate upon the written request of FPG or a failure by FPG
to promptly (in any event not to exceed five (5) business days following notice
thereof) reimburse FlexEnergy for any registration maintenance costs and other
out-of-pocket costs of ownership with respect to the Licensed Trademarks, (b)
the permitted scope of use of the Licensed Trademark shall be for use in the
Oxidizer Business but not for any use that causes confusion with the
Microturbine Business (as reasonably determined by FlexEnergy), and (c) such
license shall not be assigned or sublicensed by FPG without the prior written
consent of FlexEnergy in its absolute discretion.

 

1.3           Liabilities.

 

1.3.1           Assumed Liabilities. Effective as of the Effective Date, FPG
hereby assumes, and agrees to pay, perform and discharge all liabilities and
obligations arising out of, relating to or otherwise in respect of the
Contributed Assets and the Oxidizer Business (in its present form or as
previously conducted), specifically including, without limitation, the
liabilities and obligations identified on Schedule 4 (collectively, the “Assumed
Liabilities”); provided that, for clarity, specific liabilities and obligations
for which FPG already has reimbursement obligations pursuant to Section 1.3.2
below shall not be further included as Assumed Liabilities subject to this
Section 1.3.1. As between Flex and FPG, the Retained Liabilities shall remain
the sole responsibility of, and shall be retained, paid, performed and
discharged solely by, Flex. “Retained Liabilities” shall mean every liability
and obligation of Flex other than the Assumed Liabilities but including without
limitation those liabilities and obligations identified on Schedule 6.
FlexEnergy or FEES may pay or discharge any Assumed Liability if it provides (i)
evidence to FPG that such Assumed Liability is subject to a notice of default,
demand or claim (or is otherwise due and owing and FlexEnergy or FEES is the
obligor) and (ii) three business days advance written notice to FPG of its
intention to pay or discharge such Assumed Liability prior to such payment or
discharge, in which chase FPG shall reimburse FlexEnergy or FEES, as applicable,
for the full cost of such payment or performance within five business days after
receipt of evidence by FPG of Flex’s payment of such Assumed Liability.

 

1.3.2           Reimbursement Obligations. Effective as of the Effective Date,
FPG hereby agrees to reimburse Flex for the portion of those liabilities and
obligations identified on Schedule 5 as being the responsibility of FPG,
provided that the amount of FPG reimbursement obligations under this Section
1.3.2 shall not exceed $635,702.56 (collectively, the “Reimbursement
Obligations”), pursuant to the following terms. Flex must provide three business
days advance written notice to FPG of its intention to pay a liability that is
subject to a Reimbursement Obligation prior to such payment. Upon receipt of
evidence of Flex’s payment of the corresponding liability or obligation, FPG
shall promptly (in any event not to exceed five business days following notice
thereof) pay to Flex the proportionate Reimbursement Obligation amount
corresponding to such liability or obligation paid.

 

3

 

 

1.3.3           Termination. For purposes of clarity, upon the reimbursement to
Flex of $653,702.56 for Reimbursement Obligations (either through direct payment
by FPG or drawing upon the Letter of Credit (as defined in the Credit Support
Agreement, which is described in Section 1.3.4 below), FPG’s obligation to pay
Reimbursement Obligations under Section 1.3.2 shall terminate.

 

1.3.4           Security. As support for FPG’s obligations under this Section
1.3, FPG, Flex and SAIL Venture Partners II, L.P. are simultaneously entering
into to a Credit Support Agreement.

 

1.4           Third Party Consents; Non-Assignment of Certain Assets.
Notwithstanding the foregoing, in the event that the legal interest in any of
the Contributed Assets to be transferred, assigned or conveyed pursuant to this
Agreement, or any claim, right, benefit or obligation arising thereunder or
resulting therefrom, cannot be transferred, assigned or conveyed hereunder as of
the Effective Date because any waiting or notice period has not expired or any
consents or approvals required for such transfer have not been obtained or
waived, then FlexEnergy or FEES, as applicable, shall hold such legal interest
in the Contributed Assets for the benefit and risk of FPG until such time as
such waiting or notice period expires or the requisite consent or approval for
transfer is obtained, at which time the parties will effect the legal transfer.
Pending completion of such transfer, each of Flex and FPG shall cooperate with
each other in any lawful and reasonable arrangements designed to provide the
benefits and obligations of ownership thereof to FPG, and FPG shall make
appropriate arrangements so that FPG promptly bears the full economic costs
thereof to the same extent such costs would have been borne by FPG upon an
actual transfer, contribution, conveyance, grant or assignment to FPG on the
Effective Date (and further to the extent Flex bears any economic costs for such
Contributed Asset after the Effective Date). Each party shall, at its own
expense, use commercially reasonable efforts to cooperate in obtaining such
consents and/or approvals as may be necessary to complete such transfers as soon
as practicable.

 

1.5           License of Control-Related IP. FPG hereby grants to Flex a
worldwide, perpetual, irrevocable, royalty-free, fully-paid up right and license
to non-exclusively use (a) controls-related Intellectual Property to the extent
that such controls-related Intellectual Property was used in the Microturbine
Business as of the Effective Date, and (b) controls-related Intellectual
Property hereafter developed, invented, or otherwise derived by FlexEnergy,
FEES, or any of their directors, officers, employees or agents, as dual-use
technology for use in both the Microturbine Business and the Oxidizer Business
and contributed, transferred, assigned or conveyed to FPG pursuant to Section
1.1.1(c) above, provided that the permitted scope of use of the Intellectual
Property licenses pursuant to this Section 1.5 shall be for use in the
Microturbine Business only.

 

2.          Representations and Warranties of Flex. Each of FlexEnergy and FEES,
jointly and severally, hereby represents and warrants to FPG that, as of the
Effective Date:

 

2.1           Binding Obligation. Flex has full power and authority to enter
into this Agreement. This Agreement has been duly authorized, executed and
delivered by Flex (and assuming the due authorization and delivery hereof and
thereof by the other parties hereto) constitutes the legal, valid and binding
obligation of Flex enforceable against Flex in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a proceeding at law or in
equity).

 

4

 

 

 

2.2           Authorization; No Contravention. The execution, delivery and
performance by Flex of this Agreement and the consummation by Flex of the
transactions contemplated thereby (i) have been duly authorized, if necessary,
by all necessary action of Flex and no further action is required of Flex in
connection therewith, and (ii) do not and will not conflict with, contravene or
constitute a default or breach under (A) any provision of any law, regulation or
governmental requirement applicable to Flex or (B) any of Flex’s organizational
documents.

 

2.3           Litigation. There is no Proceeding (defined below) pending or
currently threatened against Flex that questions the validity of this Agreement
or the right of Flex to enter into it, or to consummate the transactions
contemplated by this Agreement. “Proceeding” shall mean an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation),
whether commenced or overtly threatened.

 

2.4           Accounts Payable. To the Knowledge of FlexEnergy, there are no
outstanding, and neither Flex nor FPG has received prior to the date hereof
bills for valid, accounts payable which constitute Assumed Liabilities except
those which are included on Schedules 4 or 5 hereto. “Knowledge of FlexEnergy”
shall mean the knowledge of Jay Mitchell and Dan Whelan, assuming a reasonable
inquiry.

 

3.          Representations and Warranties of FPG. FPG hereby represents and
warrants to Flex that, as of the Effective Date:

 

3.1           Binding Obligation. FPG has full power and authority to enter into
this Agreement. This Agreement has been duly authorized, executed and delivered
by FPG (and assuming the due authorization and delivery hereof and thereof by
the other parties hereto) constitutes the legal, valid and binding obligation of
FPG enforceable against FPG in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors’ rights in general
and except as such enforceability may be limited by general principles of equity
(whether considered in a proceeding at law or in equity).

 

3.2           Authorization; No Contravention. The execution, delivery and
performance by FPG of this Agreement and the consummation by FPG of the
transactions contemplated thereby (i) have been duly authorized, if necessary,
by all necessary action of FPG and no further action is required of FPG in
connection therewith, and (ii) do not and will not conflict with, contravene or
constitute a default or breach under any (A) provision of any law, regulation or
governmental requirement applicable to FPG, or (B) FPG’s organizational
documents.

 

3.3           Litigation. There is no Proceeding pending or currently threatened
against FPG that questions the validity of this Agreement or the right of FPG to
enter into it, or to consummate the transactions contemplated by this Agreement.

 

5

 

 

4.          Disclaimer of Warranties. FPG ACKNOWLEDGES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE
CONTRIBUTED ASSETS ARE BEING CONVEYED “AS IS, WHERE IS” AND “WITH ALL FAULTS,”
AND FLEX HAS NOT MADE, AND FPG HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE
WHATSOEVER, RELATING TO THE CONTRIBUTED ASSETS (INCLUDING ANY IMPLIED OR
EXPRESSED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE).

 

5.          Indemnification.

 

5.1           Flex, jointly and severally, shall indemnify, defend and hold FPG
and its directors, officers, shareholders, partners, employees and agents (each,
a “FPG Indemnified Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements (with the approval of Flex, which shall
not be unreasonably withheld), court costs and reasonable attorneys’ fees and
costs of investigation that any such FPG Indemnified Party suffers or incurs to
the extent arising or resulting from (a) any misrepresentation, breach or
inaccuracy of any of the representations, warranties, covenants or agreements
made by Flex in this Agreement; or (b) any Retained Liability.

 

5.2           FPG shall indemnify, defend and hold FlexEnergy, FEES and their
respective directors, officers, shareholders, partners, employees and agents
(each, a “Flex Indemnified Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements (with the approval of FPG,
which shall not be unreasonably withheld), court costs and reasonable attorneys’
fees and costs of investigation that any such Flex Indemnified Party suffers or
incurs to the extent arising or resulting from (a) any misrepresentation, breach
or inaccuracy of any of the representations, warranties, covenants or agreements
made by FPG in this Agreement; or (b) any Assumed Liability.

 

6.          Covenants

 

6.1           FlexEnergy, FEES and FPG each agrees to use commercially
reasonable efforts to work together in good faith to prepare and enter into a
Transition Agreement within a reasonable time following the execution of this
Agreement.

 

6.2           Flex agrees to supply to FPG and its affiliates for a period of
three years from the Effective Date the following at the Best Price (defined
below): (a) MT250 EX turbines, (b) MT333 EX turbines, and (c) other turbines as
may reasonably be supplied by Flex. Such supply shall be on commercially
reasonable terms generally available to other customers with similar credit
ratings/risks ordering similar units in similar quantities. “Best Price” means,
with respect to the applicable proposed sale of products to FPG, the lowest
price at which such products (or similar products) were sold in the preceding
six-month period in similar quantities to customers with similar credit
ratings/risks, provided that FPG shall be charged generally applicable rates for
any special engineering or product specialization required for such sales of
products except to the extent Flex specifically otherwise agrees in writing.

 

6

 

 

7.          Miscellaneous

 

7.1           Further Assurances. The parties shall each use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations, and to cooperate with each other as is
reasonably required for such purpose, to make effective the transactions
contemplated by this Agreement and the other documents contemplated hereby. To
that end, each party agrees that it shall execute and deliver, or cause to be
executed and delivered from time to time, such instruments, documents,
agreements, consents and assurances (such as bills of sale, assumption
agreements, patent assignments, trademark licenses and other intellectual
property instruments), and that it shall take such other actions as may be
reasonably required to more effectively (i) convey, transfer to and vest in FPG,
and to put FPG in possession of, the Contributed Assets, and (ii) assign the
Assumed Liabilities to FPG. In the event of any conflict of conflict or
inconsistency between the terms of this Agreement and the terms of any such
instruments, documents, agreements, consents and assurances (other than an
agreement clearly titled as an “Amendment to Contribution Agreement”), the terms
of this Agreement shall prevail.

 

7.2           Successors and Assigns. The rights under this Agreement may not be
assigned by any party hereto. The terms and conditions of this Agreement inure
to the benefit of and are binding upon the respective successors and permitted
assignees of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.

 

7.3           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.

 

7.4           Counterparts; Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile or electronically delivered signature and
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

7.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.6           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
the recipient’s normal business hours, and if not sent during normal business
hours, then on the recipient’s next business day (only if written notification
of receipt is received by sender); (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt.

 

7

 

 

7.7           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of all the parties hereto.

 

7.8           Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

7.9           Entire Agreement. This Agreement (including any Schedule and
Exhibits hereto), together with the other Transaction Agreement, constitutes the
full and entire understanding and agreement among the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties is expressly canceled.

 

7.10         Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographic boundaries of the United States District Court for
the Central District of California for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the federal and state courts located within the geographic
boundaries of the United States District Court for the Central District of
California, and (c) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court. Each party will bear its
own costs in respect of any disputes arising under this Agreement, except as set
forth in Section 5 of this Agreement.

 

[Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

  FLEXENERGY, INC.,   a Delaware corporation         By:     Name: James M.
Mitchell   Title: President/CEO         FLEXENERGY ENERGY SYSTEMS, INC.,   a
Delaware corporation         By:     Name: James M. Mitchell   Title: CEO      
  FLEX POWER GENERATION, INC.,   a Delaware corporation         By:     Name:
Boris Maslov   Title: President

 

[Signature Page to Contribution Agreement]

 

 

 

 

SCHEDULE 1

 

Assets

 

SCHEDULE 1 - ASSETS (PART 1)

 

Portsmouth FP250: The PowerStation FP250 located at FEES' Portsmouth location
and all specifically related assets, including without limitation inventory,
parts, components, drawings, engineering files and engineering work product

 

Irvine Furniture, Fixtures and Equipment, Generally: All FlexEnergy interests in
furniture, fixtures and equipment at 9400 Toledo Way, Irvine, California
(excluding parts and inventory of FEES or solely or primarily relating to the
Microturbine Business)

 

Item   Assets in Irvine 1   FP250 Thermal oxidizer - alturdyne unit 2   Sparger
"B" 3   Blower skid from Alturdyne 4   Blower Skid from Lamb Cyn 5   Comp air -
AIR compressor 100scfm 6   Comp air - NG compressor 100scfm 7   Recuperators -
Solar -100kW sized (55? Total)       Item   Assets in Portsmouth 1   Thermal
Imaging Gun (FLIR, but not Fluke) 2   Hydraulic Torque Tool and associated
torquing heads 3   Torque multiplier 4   Pneumatic Torque Tool and associated
nut drivers 5   Insulation repair gun 6   Combustor Rigs for Powerstation -
combustor size (but not Blower or VFD) 7   Combustor Rig for Powerstation -
warmer size (but not Blower or VFD) 8   FlexPower Station FP1 in Portsmouth 9  
Coriolis flow meter (only the very large Coriolis flow meter installed on FP1
aspirated gas line, and not any other Coriolis flow meter) 10   Spare parts for
Flex Power station (old pipe, pallet of gaskets, fill, etc).       Item  
Computer software 1   Solidworks - 1 Seat 2   Pro E - 3 Seats (7 other seats
retained) 3   Mechanica - 1 Seat (2 other seats retained ) 4   Matlab Software -
2 Seats 5   MS Office and other standards software (excel, word, powerpoint,
project, visio, etc) as currently allocated to personnel (to be worked out by
Greg Arbo)       Item   Misc 1   Copies of all ASME Journals from previous years
purchased/located in Irvine (but not Journals purchased/located in Portsmouth) 2
  Drill Press (if approved by FlexEnergy, not to be unreasonably withheld, upon
specific identification by FPG)

 

Software   -        LabVIEW License Version 11 (but not LabVIEW Version 7)
-        2 AutoCAD  EE Licenses (all others retained by FEES) -        Visual
Studio

 

10

 

 

-        Direct Logic S/W (1/2 of software and keys only, the other 1/2 will be
retained) -        Allen Bradley PLC S/W (1/2 of software and keys only, the
other 1/2 will be retained) -        Beijer Programming S/W (1/3 of software and
keys only, the other 2/3 will be retained) -        GE S/W (1/3 of software and
keys only, the other 2/3 will be retained)

 

Hardware   Ft Benning -        Computer, Large Monitor, Routers, SIXNET Modems &
other equipment in control room -        Hardware located in storage bins
-        Tool box and associated tools -        Thermal Camera -        Torque
Tools

 

Portsmouth     -Flex Control Panel, 300 kW load bank, FP GBR, FP system,
auxiliary panels, etc. (components and gear specifically purchased for FP1 being
included, but not the propane tank, vaporizer or pump)   -Desktop computer,
monitor and software used for FP1 control in FP1 control room   -High
temperature filters for gradual oxidizer   -Other equipment stored in FP control
room ( (if approved by FlexEnergy, not to be unreasonably withheld, upon
specific identification as primarily relating to the Oxidizer Business)  
-Compaq Field Point PLC

 

Irvine Control Room - includes -        Large Monitors and computers   Irvine
Control Lab Equipment - includes -        Simulator – includes Compaq Rio and
P3000 PLC -        Hand Tools -        Band Saw -        Integrated FP250
Control Panel  with GE PLC -        3 Cabinets of Elect. Components -       
Wire Rack -        BCM Simulator -        Trickle Flow Start Panel -       
Alturdyne FP Panel -        Left Over Alturdyne Pallets   Irvine Storage Room –
includes everything not on shelves, i.e. spare parts inventory -       
Oxidizers -        Old Elliot systems -        Alturdyne GBR -        Lamb
Canyon and Alturdyne blowers, compressors, etc.   Electrical equipment in Dian’s
cubicles

 

11

 

 

SCHEDULE 1 - ASSETS (PART 2)

 

Item   Description   Quantity ***14.25"ID x   14.250"ID x   2 21.0625" OD Flange
  21.0625"OD Flange, RFWN? SCH? XXX#   1 ***20" CL150 WN FLANGE   20" Flange,
20.250"ID x   1 **24" CL150   27.625"OD, No raised face, Weld Neck Flange   1
RFWN FLANGE   Weldbend Flange,   3 **316SS L Sheet,   24"-150STD B16.5   1
0.090"thk   A105/SA105 1xx J11   19 **316SS L Sheet,   316SS L Sheet, 36"L x  
18 0.090"thk - 2   31"W x 0.090"thk; (30deg Internal Cone)   156 **Carbon Steel
  316SS L Sheet, 96"L x   2 Plate, 3/8"thk   36"W x 0.090"thk; (Flanges)   24 1"
Typak Media   Carbon Steel Plate,   78 1" x 8-1/2"L Studs, SS   72"L x 36"W x
3/8"thk   25 1-1/4" Threaded   1" Typak (Bow Ties) Ceramic Fill/Media   32 Nut;
2" F2F   1" x 8-1/2"Length Stud Bolt, Stainless Steel, (used)   85 1-1/4" x
10-1/4"L Studs, CS   1-1/4" Threaded Nut, 2" Flat to flat (Galvanized)   156
1-1/4" x 7-1/2"L Studs, CS   1-1/4" x 10-1/4"Length Stud Bolt, Carbon Steel,
(used w/ nuts)   147 1-1/4" x 8"L Studs, CS   1-1/4" x 7-1/2"Length Stud Bolt,
Carbon Steel; (used w/ nuts)   34 1-1/4" x 8-1/2"L Studs, CS   1-1/4" x 8"
Length Stud   44 1-1/4" x 9-1/2"L Studs, CS   Bolt, Carbon Steel   11 1-1/4" x
9-3/4"L Studs, CS   1-1/4" x 8-1/2"Length Stud Bolt, Carbon Steel; (used w/
nuts)   0 1-1/4"-8 Nuts   1-1/4" x 9-1/2"Length Stud Bolt, Carbon Steel, (used)
  180 1-1/8"-7 Nuts, CS   1-1/4" x 9-3/4"Length Stud Bolt, Carbon Steel (used w/
nuts)   4 1-1/8"-7 x 6-1/4"L Studs, SS   1-1/4"-8 Nuts; Galvanized   1 1-1/8"-7
x 7-3/4"L Studs, CS   1-1/8"-7 Nuts, Carbon Steel. 1-13/16" Flat to flat   0
1/2" Saddles   1-1/8"-7 x 6-1/4"Length Stud Bolt, Stainless Steel   1 1/2"-13
Nuts   1-1/8"-7 x 7-3/4"Length   0 1/2"-13 x 1"L   Stud Bolt, Carbon Steel   2
10" CL150 RF BLIND FLANGE   1/2" Saddles Ceramic   43 118G26-W-Magnat rol  
Fill/Media     12" CL300 RFWN FLANGE, SCH STD   1/2"-13 Nuts, 316 SS;     14"
CL150 WN SLIP-ON FLANGE   1/2"-13 x 1" Length     24" CL150, RFWN FLANGE, SCH
STD   Bolt, 316 SS     3" Woodward LFG Valve   10" CL150 Blind Flange     3/4"
TyPak Media   B16.5 A105 SA105         1-1/2" NPT, 120vAC         60Hz, 25psi  
      12" CL300 WN Flange         14" Slip-On Flange, Open Center, no raised
face Weld Neck; B16.5         24" 150# RFWN         SCH30 A105 SER B; P        
3009854         3" Woodward LFG Valve (Used for F100 and F250 in Alturdyne)    
    3/4" Typak (Bow Ties)     Ceramic Fill/Media        

 



12

 

 

Item   Description   Quantity 3/4"-10 Nuts   3/4"-10 Nuts; CS and   24 3/4"-10 x
6.5L   Galvanized   23 3/8"-16 Nuts   3/4"-10 x 6.5" Length   92 3/8"-16 x
1-3/4"L   Studs, CS   96 305136   3/8"-16 Nuts, 310SS   3 36" CL150 RFWN FLANGE,
SCH STD   3/8"-16 x 1-3/4"Length   3 36" STD BW CAP   Bolt   2 36100103-01  
Exciter; Champion   0 36100103-02   Aerospace, (New)   0 36100103-05   Weldbend
Flange, 36" -   2 36A27G-Magnatrol   150STD B16.5   1 36LR27-Magnatrol  
A105/SA105 1xx J11   5 36LR27-Replacem ent-Magnatrol   Weldbend Cap/Dome,   4
38608910040000   36"-150STD B16.5   8 38608910050000   A105/SA105 1xx J11   48
38608911050000   Cone Concent, 3/8"thk x 29-1/4"ID x 23-1/4"ID x 5-1/4"L;
SA-106-B, ICS Filter Pipe   26 38608987730000   30" SCH. STD. Seamless Pipe 30"
x   8 38608987740000   48"L x 3/8"thk, Carbon   21 38608987750000   Steel;
SA-106-B B31.1, ICS Filter Pipe   4 38608987760000   24" CL150 RFWN FLG, SCH.30
Bore, CS, SA105, ANSI B16.5   4 38608987770000   2" NPT. Magnatrol   8
38608987780000   Valve: 50PSI 24VDC   19 38608987790000   23W Serial#1314413   8
38608998060000   36LR27, 2" NPT, Normally Open Valve   20 38608998070000   2"
Valve- Replacement Piston Assembly with (green) gaskets   7 38608998080000   PB
M Mod R 12x12x4   29 38608998090000   10# BL FE00000296-IFP   13 38608998100000
  PB M Mod R 12x12x5   27 38608998110000   10# PB (Ox.Loc.A3)   34     PB M Mod
R 12x6x5         10# SF [Ox.Loc.A4]         PB M Mod R 12x14x5 (2-4-8) 10# BL
[Ox.Loc.A1]         PB M Mod R 8x10x5         10# BL [Ox.Loc.A5]         PB M
Mod R D1019901-A 10# BL [Ox.Loc.A6]         PB M Mod R D1019901-B 10# BL
[Ox.Loc.A7]         PB M Mod R D1019901-C 10# BL [Ox.Loc.A8]         PB M Mod R
D1019901-D 10# BL (Ox.Loc.A9)         PB M Mod R 12x22x5 (3-12-7) 10#
BL[Ox.Loc.A2]         PB M R D1201201-A         10# Pyro-Bloc; FE00000298
(FE...296Partials)         PB M Mod R D1201201-B 10# BL FE00000296         PB M
R D1201201-C         10# Pyro-Bloc; FE00000298 [FE...296         Spares]        
PB M R D1201201-D         10# Pyro-Bloc; FE00000298 [FE...296         Spares]  
      PB M R D1201201-E         10# Pyro-Bloc; FE00000298 [FE...296        
Spares]         PB M R D1201201-G         10# Pyro-Bloc; FE00000298 [FE...296  
 

 



13

 

 

Item   Description   Quantity 38608998120000   Spares]   6 38608998130000   PB M
R D1201201-H   26 38608998140000   10# Pyro-Bloc; FE00000298 [FE...296   9 42"
CL150 RFWN FLANGE, SCH STD   Spares]   2 42" STD BW CAP   PB M R D1201201-J   2
44LR29 - Replacement-Magn atrol   10# Pyro-Bloc; FE00000298 [FE...296   3
44LR29-Magnatrol   Spares]   1 (Used)   PB M R D1201201-K   1 50 Micron FIF  
10# Pyro-Block   500 52848242170000   FE00000298 [FE...296   4 53363-6UEC  
Spares]   100 56048243630000   Weldbend Flange,   130 58702880040000  
42"-150STD B16.5   14 6-18-623-1   A105/SA105 1xx J11   1 60+kW Heater  
Weldbend Cap/Dome,   4 Element   42"-150STD B16.5   31 7-21-174-1   A105/SA105
1xx J11   147 7/8" x 5-1/8"L, Studs, SS   3" Valve- Replacement Piston Assembly
with (green) gaskets   20 7/8"-9 Nuts   3" NPT Normally Open   74 7/8"-9 Studs
w/ Nuts   Valve   28 7/8"-9 x 6.5"L Studs   Filter in Filter; 50 Micron   46
702245 (316SS)   Kaowool Flex-Wrap   2 702245(Aluminum)   1/16x24x250 LF
FE00000312   2 702287C   Lead, Exciter/ Igniter   24 702288B   Kaowool 3000
Paper   14 702292   1/4x24x50 100LF FE00000312   1 702293   310/SS T/C 288-4   9
702317   5/16-18 Nut   2 8" CL150 RF BLIND FLANGE   FE00000298   1 8" CL150 RFWN
FLANGE, SCH 80   6" Flange Heater, 1   1 8" CL150 RFWN FLANGE, SCH STD   Phase,
480v, 5kW   2 850059-001   Test Rig Heater   2 850059-002   4" Flange Heater, 1
    850059-003   Phase-480v, 3kW         7/8" x 5-1/8"Length, Stud Bolt,
Stainless Steel, (used w/ nuts)         7/8"-9 Nuts         7/8"-9 Stud w/ Nuts
        7/8"-9 x 6.5"Length         Stud Bolt, Carbon Steel         Shim,
Combustor Can Support Mount (Stainless Steel)         Shim, Combustor Can
Support Mount (Aluminum)         TFS Piping, 10" (Refractory Castable Installed)
        TFS Heater Shell Assy. (Heaters not installed)         Shim, Support,
Upper         Upstream Pipe         Shim, Support, Lower         Upstream Pipe  
      GO Inlet Extension (Painted) - Not a completed assembly         8" SA105
Blind Flange         CL150         8" RFWN Flange CL150, SA105, Raised Face;
Weld Neck; Sch80         8" Flange CL150 - Raised Face; Weld Neck; Standard
Flange         Ring Shim, 24" CL150         Flg, 0.250"thk         Ring Shim,
24" CL150         Flg, 0.375"thk         Ring Shim, 24" CL150         Flg,
0.500"thk    

 



14

 



 

Item   Description   Quantity 850059-004   Ring Shim, 24" CL150   3 850059-005  
Flg, 0.625"thk   2 850059-006   Ring Shim, 24" CL150   0 850059-007   Flg,
0.750"thk   2 850059-008   Ring Shims, 24" CL150   1 850059-009   Flg, 0.875"thk
  1 850059-010   Ring Shim, 24" CL150   2 850060-001   Flg, 1.00"thk   2
850060-002   Ring Shim, 24" CL150   1 850060-003   Flg, 1.125"thk   0 850060-004
  Ring Shim, 24" CL150   2 850060-005   Flg, 1.250"thk   2 850061-001   Ring
Shim, 24" CL150   1 850061-002   Flg, 1.375"thk   1 850061-003   Ring Shim, 20"
CL150   1 850061-004   Flg, 0.250"thk   1 850061-005   Ring Shim, 20" CL150   1
850062-001   Flg, 0.375"thk   1 850062-002   Ring Shim, 20" CL150   1 850062-003
  Flg, 0.500"thk   2 850062-004   Ring Shim, 20" CL150   2 850062-005   Flg,
0.625"thk   1 850062-006   Ring Shim, 20" CL150   1 850062-007   Flg, 0.750"thk
  1 CH38921 UEC F076197   Ring Shim, 12" CL300   3 Fully Threaded   Flg,
0.250"thk   6 Stud, 3/4"-10 x   Ring Shim, 12" CL300   70 6-1/2"L   Flg,
0.375"thk   110 Fully Threaded   Ring Shim, 12" CL300   96 Stud, 7/8"-9 x   Flg,
0.500"thk   35 6-1/2"L   Ring Shim, 12" CL300   8 Fully Threaded   Flg,
0.625"thk   6 Stud,1-1/4"-8 x 8"L   Ring Shim, 12" CL300   37 Gasket, 2"   Flg,
0.750"thk   35 850012A   Ring Shim, 10" CL 300   18 Gasket, 3"   Flg, 0.250"thk
  8 8500X1A   Ring Shim, 10" CL300     Gasket, 4"   Flg, 0.375"thk     8500XXA  
Ring Shim, 10" CL300     Gasket, 6"   Flg, 0.500"thk     850011A   Ring Shim,
10" CL300     Gasket, 8"   Flg, 0.625"thk     850010A   Ring Shim, 10" CL300    
Gasket, 10"   Flg, 0.750"thk     850009A   Ring Shim, 10" CL300     Gasket, 10"
  Flg, 0.875"thk     850014A   Ring Shim, 10" CL300         Flg, 1.00"thk      
  Igniters, Champion         Aerospace         Sylvania Sureheat; Max        
Height Heater         Alloy Steel Fully Thread         Stud, Plain Finish,      
  3/4"-10 x 6-1/2"L         Alloy Steel Fully Thread         Stud, Plain Finish,
        7/8"-9 x 6-1/2"L         Alloy Steel, Fully Threaded Stud, Plain Finish,
1-1/4"-8 x 8"L         Spiral Wound Gasket -         2" CL150 ASME/ANSI B16.5
FLG         Spiral Wound         Gasket-3" CL150         ASME/ANSI B16.5 FLG    
    Spiral Wound Gasket -         4" CL150 ASME/ANSI B16.5 FLG         Spiral
Wound Gasket -         6" CL150 ASME/ANSI B16.5 FLG         Spiral Wound Gasket
-         8" CL150 ASME/ANSI B16.5 FLG         Spiral Wound Gasket -         10"
CL150         ASME/ANSI B16.5 FLG         Spiral Wound Gasket -         10"
CL300 ASME/ANSI    

 



15

 

 

Item   Description   Quantity Gasket, 12"   B16.5 FLG   14 850008A   Spiral
Wound Gasket -   28 Gasket, 12"   12" CL150   15 850013A   ASME/ANSI B16.5 FLG  
30 Gasket, 20"   Spiral Wound Gasket -   4 850007A   12" CL300   12 Gasket, 24"
  ASME/ANSI B16.5 FLG   7 850006A   Spiral Wound Gasket -   2 Gasket, 30"   20"
CL150   1 8500XXA   ASME/ANSI B16.5 FLG   2 Gasket, 36"   Spiral Wound Gasket -
  1 850005A   24" CL150   1 Gasket, 60"   ASME/ANSI B16.5 FLG   3 850015A  
Spiral Wound Gasket -   180 Hast-X 0.060" -   30" CL150 ASME/ ANSI B16.5 FLG  
200 0.066"thk   Spiral Wound Gasket -   140 Hastex 0.090" - 1   36" CL150   220
Hastex 0.090" - 2   ASME/ANSI B16.5 FLG   180 Hastex 0.090" - 3   Spiral Wound
Gasket -   1 Hastex, 0.125", (1/8)   60" CL150   1 Hastex, 0.25" thk   ASME/ANSI
B16.5 FLG   3 (1/4")   Hastelloy Sheet,58"L x   2 Hex Head Cap   9"W x
0.060"-0.066"thk   1 Screw, 1/2"-13 x   3.75" x 36" x 0.090"thk   1 1"L   Hastex
Sheet   1 Hex Nut, 1-1/4"-8   10" x 50" x 0.090"thk   1 Hex Nut, 3/4"-10  
Hastex Sheet   2 Hex Nut, 7/8"-9   36" x 19.750" x   1 Hex Nut. 1/2"-13 x  
0.090"thk Hastex   1 3/4"W   Sheet,   1 HR-120 Plate,   Hast-X Sheet, 0.125"
thk, X 36"W x 54"L   1 1"thk   Hast-X Sheet, 1/4" thk x 48"L x 28"W     HX063 x
10" x 23" HX063 x 10' x 3'   316SS Hex Head Cap     HX063 x 10.5" x   Screw
1/2"-13x1"     39"   Grade 2H Heavy Hex Nut, Hot Dipped Galvanized Steel,    
HX063 x 10.75" x   1-1/4"-8 Thread Size     24"   Grade 2H Heavy Hex Nut, Hot
Dipped Galvanized Steel,     HX063 x 10.75" x   3/4"-10 Thread Size     31"  
Grade 2H Heavy Hex Nut, Hot Dipped Galvanized Steel,     HX063 x 12" x 120"  
7/8"-9 Thread Size     HX063 x 12" x 36" HX063 x 12" x 81" HX063 x 13" x   316SS
Hex Nut,     38.75"   1/2"-13x3/4"W, 7/16"H     HX063 x 13.25" x   HR-120 Plate
34.5" x     36"   34.5" x 1"thk     HX063 x 15" x   Hastex Sheet,     53.5"  
0.063"thk, x 10" x 23"     HX063 x 20.5" x   Hastex Sheet,     53.25"  
0.063"thk, x 10' x 3'         Hastex Sheet,         0.063"thk, x 10.5" x 39"    
    Hastex Sheet,         0.063"thk, x 10.75" x         24"         Hastex
Sheet,         0.063"thk, x 10.75" x         31"         Hastex Sheet,        
0.063"thk, x 12" x 120" (10')         Hastex Sheet,         0.063"thk, x 12" x
36"         Hastex Sheet,         0.063"thk, x 12" x 81"         Hastex Sheet,  
      0.063"thk, x 13" x         38.75"         Hastex Sheet,         0.063"thk,
x 13.25" x         36"         Hastex Sheet,         0.063"thk, x 15" x 53.5"  
      Hastex Sheet,         0.063"thk, x 20.5" x         53.25"    

 



16

 

 

Item   Description   Quantity HX063 x 23.25" x   Hastex Sheet,   1 36"  
0.063"thk, x 23.25" x   1 HX063 x 24" x 32" HX063 x 24" x 39" HX063 x 3' x 3'
HX063 x 3' x 32.5" HX063 x 4" x 15.5" HX063 x 4" x 19" HX063 x 5'-7" x 3' HX063
x 5.75" x   36"   1 12.5"   Hastex Sheet,   5 HX063 x 7.5" x   0.063"thk, x 24"
x 32"   1 38.75"   Hastex Sheet,   1 HX063 x 8.5" x   0.063"thk, x 24" x 39"   1
12.75"   Hastex Sheet,   1 HX063 x 9.75" x   0.063"thk, x 3' x 3'   1 36"  
Hastex Sheet,   1 HX066 x 11.5" x   0.063"thk, x 3' x 32.5"   1 83"   Hastex
Sheet,   1 HX066 x 3' x 3' HX066 x 3'-1" x 3'   0.063"thk, x 4" x 15.5"   1
HX066 x 34.5" x   Hastex Sheet,   1 37"   0.063"thk, x 4" x 19"   1 HX066 x 7" x
  Hastex Sheet,   1 12.75"   0.063"thk, x 5'-7" x 3'   1 HX066 x 8.5" x   Hastex
Sheet,   1 29.25"   0.063"thk, x 5.75" x   1 HX066 x 9" x 20.5" HX066 x 9" x 55"
HX066 x 9.5" x   12.5"   1 69.25"   Hastex Sheet,   1 KMQXL-125U-104  
0.063"thk, x 7.5" x   2 KMQXL-125U-113   38.75"   2 KMQXL-125U-12   Hastex
Sheet,   13 KMQXL-125U-122   0.063"thk, x 8.5" x   2 KMQXL-125U-129   12.75"   2
KMQXL-125U-138   Hastex Sheet,   2 KMQXL-125U-144   0.063"thk, x 9.75" x 36"   1
KMQXL-125U-148   Hastex Sheet,   1 KMQXL-125U-156   0.066"thk, x 11.5" x 83"   1
KMQXL-125U-157   Hastex Sheet,   3 KMQXL-125U-168   0.066"thk, x 3' x 3'   1
KMQXL-125U-180   Hastex Sheet,   2     0.066"thk, x 3'-1" x 3'         Hastex
Sheet,         0.066"thk, x 34.5" x 37"         Hastex Sheet,         0.066"thk,
x 7" x 12.75"         Hastex Sheet,         0.066"thk, x 8.5" x         29.25"  
      Hastex Sheet,         0.066"thk, x 9" x 20.5"         Hastex Sheet,      
  0.066"thk, x 9" x 55"         Hastex Sheet,         0.066"thk, x 9.5" x      
  69.25"         Thermocouple, 104" Length x 0.125" thk, (K-type TC)        
Thermocouple, 113" Length x 0.125" thk, (K-type TC)         Thermocouple, 12"
Length x 0.125" thk, (K-type TC)         Thermocouple, 122" Length x 0.125" thk,
(K-type TC)         Thermocouple, 129" Length x 0.125" thk, (K-Type TC)        
Thermocouple, 138" Length x 0.125" thk, (K-type TC)         Thermocouple, 144"
Length x 0.125" thk, (K-type TC)         Thermocouple, 148" Length x 0.125" thk,
(K-type TC)         Thermocouple, 156" Length x 0.125" thk, (K-type TC)        
Thermocouple, 157" Length x 0.125" thk, (K-type TC)         Thermocouple, 168"
Length x 0.125" thk, (K-type TC)         Thermocouple, 180" Length x 0.125" thk,
   

 



17

 

 

Item   Description   Quantity KMQXL-125U-24   Thermocouple, 24" Length x 0.125"
thk, (K-type TC)   6 KMQXL-125U-84   Thermocouple, 84" Length x 0.125" thk,
(K-type TC)   3 KMQXL-125U-94   Thermocouple, 94" Length x 0.125" thk, (K-type
TC)   1 KMQXL-125U-96   Thermocouple, 96" Length x 0.125" thk, (K-type TC)   4
KQXL-14U-12   Thermocouple, 12" Length x 0.250" thk, (K-type TC)   5 KQXL-14U-24
  Thermocouple, 24" Length x 0.250" thk, (K-type TC)   2 NB11-CAXL-18U-1  
Weatherhead, 0.125" thk x 12" Length (TC w/ min aluminum head)   5 2  
Weatherhead, 0.125" thk x 14" Length (TC w/ min aluminum head)   1
NB11-CAXL-18U-1   Solar Recuperator   57 4   Cores   30 Solar - Recuperators  
Thermocouple ferules,   1 T-FER-1/8   0.125"ID, Teflon   1 VF(SparePcs)  
Material   7 VF4226400164   24"dia.x18"Height; Cut from Combustor VF. Remnant of
Stub Pup Assy   3 VF4226400168   I-2600 Shape DWG#   3 VF4226400169  
1030202-JR3   7 VF4226400170   I-2600 Sleeve per   2 VF4226400171   D1030201-AR5
  1 VF4226460001-Si   I-2600 Sleeve per   0 VF4226460002-Si   D1030201-BR5   1
VF4226460003-Si VF4226460004-Si VF4226460005-Si   I-2600 Sleeve per   0
VFpcs-Spare1   D1030201-CR5   1 Total   I-2600 Sleeve per         D1030201-DR5  
4538     I-2600 Sleeve per D1030201-AR5; Silica Treated         I-2600 Sleeve
per         D103...; Silica Treated         I-2600 Sleeve per D1030201-DR5;
Silica Treated         I-2600 Sleeve per D1030201-CR5; Silica Treated        
I-2600 Sleeve per D1030202-JR3; Silica Treated         24"dia. VF Piece x 18"
Height (Spare/Remant)    

 

 

18

 

 

SCHEDULE 2

 

Agreements

 

SCHEDULE 2 - AGREEMENTS

 

1. All agreements to which right, title or interest was contributed, assigned,
transferred or conveyed to FlexEnergy, LLC, a Delaware limited liability company
now known as FlexEnergy, Inc., a Delaware corporation, from FlexEnergy, Inc., a
California corporation now known as Edan Prabhu, Inc.

2. Contribution Agreement, between FlexEnergy, Inc., a California corporation
now known as Edan Prabhu, Inc., and FlexEnergy, LLC, a Delaware limited
liability company now known as FlexEnergy, Inc., dated April 9, 2008

3. Master Purchase and Re-Sale Agreement between FlexEnergy, Inc. and EECT (R.A.
van Eden Holding B.V.) (11/7/2011)

4. Subcontract Number S09-003 between Southern Research Institute and
FlexEnergy, LLC, as amended

5. Consulting Agreement with Stephen L. Johnson dated July 6, 2010

6. Consulting Agreement with Dr. Ephraim Gutmark dated April 1, 2009

7. Consulting Agreement with Bill Treece dated June 10, 2009

8. Consulting Agreement with Dr. Richard Martin dated June 16, 2009

9. Consulting Agreement with Banks Engineering dated May 22, 2008

10. Consulting Agreement with Sheldon Schultz dated May 30, 2011

11. Executive Employment Agreement with Boris Maslov dated January 16, 2011

  

19

 

 

SCHEDULE 3

 

Intellectual Property

 

SCHEDULE 3 - INTELLECTUAL PROPERTY

 

Patents

 

Application Number   Country Name   File Date   Patent Number   Issue Date  
Application Title 61/007,917   USA   10/23/2007           Gradual Oxidizer for a
Gas Turbine 61/007,924   USA   10/26/2007           Management of Fuel Leaks in
a Flex-Turbine 61/174,857   USA   5/1/2009           Oxidizer 12/050,734   USA  
3/18/2008           Oxidizing Fuel 12/288,238   USA   10/17/2008          
Managing Leaks in a Gas Turbine System 12/330,151   USA   12/8/2008          
Oxidizing Fuel in Multiple Operating Modes WO0192702   PCT   5/30/2000          
Oxidizing Fuel in Multiple Operating Modes 12/772,622   USA   5/3/2010          
Distributing Fuel Flow in a Reaction Chamber 09/713,574   USA   11/14/2000  
6,393,821   5/28/2002   Method for Collection and Use of Low-Level Methane
Emissions 12/870,021   USA   8/27/2010           Heating a Reaction Chamber
61/313,995   USA               Oxidizing Fuel Mixed with Water PCT/US12/46112  
PCT   7/10/2012           Speed Controls for Turbine 13/289,989   USA  
11/4/2011           Controls for Multi-Combustor Turbine with Gradual Oxidizer
13/289,996   USA   11/4/2011           Multi-Combustor Turbine with Gradual
Oxidizer 13/115,910   USA   5/25/2011           Integrated Gasifier Power Plant
    USA               Boosting Power in a Turbine with Water 13/048,796   USA  
3/15/2011           Processing Fuel and Water PCT/US11/28547   PCT   3/15/2011  
        Processing Fuel and Water 13/115,902   USA   5/25/2011          
Gasifier Power Plant with Management of Wastes PCT/US2011/037,974   PCT  
5/25/2011           Gasifier Power Plant with Management of Wastes
200980155514.1   China   7/27/2011           Method of Operating a Fuel Oxidizer
in Multiple Operating Modes and Fuel Oxidizer System 09764677.2   EPO  
6/27/2011           Method of Operating a Fuel Oxidizer in Multiple Operating
Modes and Fuel Oxidizer System

 

20

 

 

    India               Method of Operating a Fuel Oxidizer in Multiple
Operating Modes and Fuel Oxidizer System     Japan               Oxidizing Fuel
in Multiple Operating Modes     South Korea               Method of Operating a
Fuel Oxidizer in Multiple Operating Modes and Fuel Oxidizer System     Russia  
            Method of Operating a Fuel Oxidizer in Multiple Operating Modes and
Fuel Oxidizer System 13/417,129   USA   3/9/2012           Gradual Oxidation
with Heat Transfer 13/417,140   USA   3/9/2012           Gradual Oxidation with
Heat Transfer 13/417,142   USA   3/9/2012           Gradual Oxidation with Heat
Transfer 13/417,149   USA   3/9/2012           Gradual Oxidation with Heat
Control 13/417,027   USA   3/9/2012           Gradual Oxidation with Heat
Control 13/417,050   USA   3/9/2012           Gradual Oxidation with Heat
Control 13/417,095   USA   3/9/2012           Gradual Oxidation with Heat
Control 13/417,105   USA   3/9/2012           Gradual Oxidation with Heat
Control 13/417,134   USA   3/9/2012           Gradual Oxidation with Heat
Control 13/417,060   USA   3/9/2012           Gradual Oxidation with Heat
Exchange Media 13/417,074   USA   3/9/2012           Gradual Oxidation with
Reciprocating Engine 13/417,083   USA   3/9/2012           Gradual Oxidation
with Reciprocating Engine 13/417,090   USA   3/9/2012           Gradual
Oxidation with Flue Gas 13/417,162   USA   3/9/2012           Staged Gradual
Oxidation 13/417,164   USA   3/9/2012           Staged Gradual Oxidation
13/417,165   USA   3/9/2012           Hybrid Gradual Oxidation 13/417,167   USA
  3/9/2012           Gradual Oxidation Below Flameout Temperature 13/417,094  
USA   3/9/2012           Gradual Oxidation with Adiabatic Temperature Above
Flameout Temperature 13/417,100   USA   3/9/2012           Gradual Oxidation
Below Flameout Temperature 13/417,110   USA   3/9/2012           Gradual
Oxidation with Adiabatic Temperature Above Flameout Temperature 13/417,048   USA
  3/9/2012           Gradual Oxidation with Gradual Oxidizer Warmer

 

21

 

 

13/417,122   USA   3/9/2012           Gradual Oxidation and Autoignition
Temperature Controls 13/417,125   USA   3/9/2012           Gradual Oxidation and
Autoignition Temperature Controls 13/417,132   USA   3/9/2012           Gradual
Oxidation and Multiple Flow Paths 13/417,130   USA   3/9/2012           Gradual
Oxidation and Multiple Flow Paths PCT/US12/46115   PCT   7/10/2012          
Multi-Combustor Turbine PCT/US2011/028547   EPO   9/14/2012           Processing
Fuel and Water

 

Licensed Trademarks

FLEX POWERSTATION

FLEX OXIDIZER

FLEX BOILER

 

22

 

 

SCHEDULE 4

 

Certain Assumed Liabilities

 

SCHEDULE 4 - ASSUMED LIABILITIES

 

100% of the Accounts Payable for the Following Oxidizer Business Vendor
Accounts:

 

Vendor Account  Total Known
Current
Payable
Amount  A T & T Mobility  $135.99  Adam Robinson  $2,457.72  Allied Electronics
Inc.  $204.77  Aramark  $197.65  Automation Direct  $1,494.50  Bank of America
Corp. CC  $9,158.96  BOLE  $831.26  Chris Nishi  $175.69  CMI of Southern
California  $15,000.00  Commercial Air & Refrigeration  $1,081.66  DME Inc. 
$2,195.58  Douglas Hamrin  $4,153.46  Dynamic Fabrication Inc  $21,650.00 
Environmental Alliance Group  $747.16  GKD-USA,Inc. SolidWEAVE  $9,310.00 
Grainger  $162.02  Haynes International  $175.00  Industrial Ceramics Solutions,
LLC  $3,600.00  L. A. Valves & Automation Inc.  $4,118.11  McMaster Carr 
$4,533.61  Merrimac Industrial Sales  $1,660.76  Milco Wire EDM Inc.  $810.00 
Pacific Mechanical Supply  $1,561.13  Paul Fukumoto  $147.47  Penn Stainless
Products Inc.  $897.45  Robinson Huang  $1,057.57  Royal Wholesale Electric 
$2,257.91  Specialized Welding & Fabrication, Inc.  $2,010.00  Swagelok 
$297.42  TelePacific Communications  $596.33  Thermal Ceramics Inc  $6,190.92 
Watlow Los Angeles  $2,061.43     $100,931.53 

 



23

 

 

100% of the PTO Liability Related to the Following
Personnel, all of which will be terminated by FlexEnergy and
hired by FPG:  $83,365.91  Boris Maslov   (as of October 31, 2012)  Constance
Rogers      Paul Fukumoto      Mike Levin      Su Huang      Chris Nishi     
Steve Lampe      Joe Zembles      Robinson Huang      Dian Mladenov      Peter
Vaupel      Doug Hamrin      Dave Berman      Rich Gilleland      Shawn Maghzi 
    Adam Robinson      Randeep Sandhu      Celia Genovese                   
100% of the Accrued Payroll-Related Liability for the
Following Personnel, all of which will be terminated by
FlexEnergy and hired by FPG:      Boris Maslov      Constance Rogers      Paul
Fukumoto      Mike Levin      Su Huang      Chris Nishi      Steve Lampe     
Joe Zembles      Robinson Huang      Dian Mladenov      Peter Vaupel      Doug
Hamrin      Dave Berman      Rich Gilleland      Shawn Maghzi      Adam
Robinson      Randeep Sandhu      Celia Genovese     

 

100% of the Following Other Accrued and Ongoing Fee Liabilities for Oxidizer
Business:      Ephraim Gutmark  $5,000.00per month Stephen Johnson  $5,000.00per
month Fluor  $20,000.00Oxidizer Study

 

 

24

 

 

SCHEDULE 5

 

Reimbursement Obligations

 



SCHEDULE 45 - REIMBURSEMENT OBLIGATIONS  

 

1/3 of the Severance Payment Obligations for the Following
Former Employees (with FlexEnergy remaining responsible
for the remaining 2/3):  Estimated
Obligations
Remaining  Bruce Rosen  $20,833.36  Joseph Perry  $109,375.02         Estimated
Total Payment Obligations  $130,208.38         Estimated Total 1/3 FPG
Reimbursement Obligation  $43,402.79 

 

26.737121% of the Current Payable Amounts for the
Following Shared Vendor Accounts (with the remaining
73.262879% remaining with FlexEnergy or FEES, as
applicable):

 

Vendor Account  Total Known
Current
Payable
Amount  Bank of America Corp. CC  $8,784.62  Beacon Resources  $16,200.00 
Charles Packard  $45,000.00  Citrix Online (GO TO MEETING)  $272.99  City of
Irvine  $50.00  Copley Consulting Group  $4,142.50  CPA Global  $-2,455.56  Dell
Lease  $14,247.28  EBA Inc.  $4,658.22  Edan Prabhu Inc.  $10,000.00  FedEx 
$20.52  Fennemore Craig, P.C.  $31,771.84  Grant Thornton  $3,089.00  John Ryan 
$47,500.00  Kenneth Foley  $157.46  Louisiana Sustainability Fund, A Louisiana
Limited Part.  $97,671.24  Martin's Janitorial  $520.00  McDermott, Will & Emery
LLP  $132,187.95  OakLeaf Landscape  $800.00  RNS Flex, LLC  $2,678.08  Sail
Venture Partners  $2,678.08  Southern California Edison  $2,636.06  Squar,
Milner, Peterson, LLP  $-1,125.49  Stephen Johnson  $47,500.00  Steve Lampe 
$4,365.51  Steven Krablin  $47,500.00  Verizon Wireless  $5,299.75  Welsh
Flaxman & Gitler LLC  $3,582.00               Estimated Total Payment
Obligations  $529,732.05         Estimated Total 26.737121% FPG Reimbursement
Obligation  $141,635.10 

 

25

 

 

1/3 of all Liabilities under the Standard
Industrial/Commercial Single-Tenant Lease—Gross, dated
May 26, 2011, between FlexEnergy and Meehan Holdings,
LLC for 9400 Toledo Way, Irvine, California (with FlexEnergy
remaining responsible for the remaining 2/  Estimated
Lease
Payment
Obligations
Remaining        Estimated Total Payment Obligations  $1,352,000.00        
Estimated Total 1/3 FPG Reimbursement Obligation  $450,666.67 

 

 

26

 

